ON MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that we were in error in holding admissible the confession, as against his contention that the proper predicate was not first shown, as complained of in his Bill of Exception No. 3.
It is appellant’s contention that, as a condition precedent to the introduction in evidence of a confession of one accused of crime, the State must show, by the testimony of the party to whom the confession was made, that same was made in accordance with the statutory requirements, and that secondary proof may be resorted to, only, after a showing that the testi*349mony of the person to whom the confession was made was not available to the State.
Here the confession was in writing. Upon its face, it showed that all statutory requirements had been complied with. A witness testified that appellant signed the confession in his presence. There was no objection that the confession was not voluntarily made, or that the statutory warning was not given. Under such circumstances, the confession was admissible. Richardson v. State, 244 S. W. 1021, 92 Tex. Cr. R. 526; Hale v. State, 51 S. W. (2d) 611, 121 Tex. Cr. R. 364; Wilson v. State, 281 S. W. 844, 103 Tex. Cr. R. 403; Crowley v. State, 242 S. W. 472, 92 Tex. Cr. R. 103.
The appellant’s motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.